Smith, C. J.,
delivered the opinion of the court.
The Laurel Mills, a corporation, filed with the board of supervisors of Jones county at its January, 1921, meeting a petition settting forth that it reported in accordance with the statute certain of its property to the tax assessor for assessment for taxation as of the value of three thousand two hundred dollars, but that by a clerical error the assessor in transferring this valuation to the assessment roll made it thirty-two thousand dollars instead of three thousand two hundred dollars, resulting in the Mills being over-assessed in the sum of twenty-eight thousand eight hundred dollars. On March 19, 1921, the state tax commission notified the board of supervisors in writing that it declined to approve the order reducing the assessment and at its October meeting the board, without notice to the-'Laurel Mills, entered an order reciting that the state tax commission declined to approve the reduction of the assessment and revoking the order entered by it at its January, 1921, meeting reducing the assessment. From this order the Laurel Mills appealed to the court below; the facts herein set out being embodied in a bill of exceptions signed by the president of the board. It does not appear from what source the state tax commission received information of the reduction made by the board of supervisors in the appellee’s assessment. The cause was submitted to the judge of the court below for decision without a jury on an agreed statement of facts setting forth all of the facts hereinbefore set out, and in addition thereto, that the actual value of the property involved is three thousand two hundred dollars, and a judgment was rendered reducing *461the assessment in accordance with the prayer of the original petition filed with the board of supervisors by the Laurel Mills, from which the board of supervisors has appealed to this court.
Two reasons are advanced by the assistant attorney-general for reversing the judgment of the court beloAV, and, as stated in his brief, they are:
“(1) That the board of state tax commissioners must approve reductions of assessments under section 4312, Code 1906, before the board of supervisors can render a-valid order of reduction thereunder; and (2) that on appeal by the applicant for reduction under said statute from an order of the board of supervisors vacating its order alloAA'ing the reduction and denying the reduction in accordance Avith the order of the board of state tax commissioners, the circuit court is without authority to try the controversy on an agreed statement of facts as found by the board of supervisors, entered into by the attorney for the applicant and attorneys for the board of supervisors, but should try the controversy on the evidence itself in support of the right of the applicant to the reduction.”
No statute has been called to our attention, and Ave have been unable to find one, providing that the orders increasing or reducing assessments of property made by boards of supervisors under section 4312, Code of 1906 (Hemingway’s Code, section 6946) may be reviewed by the state tax commission. Consequently Ave must hold that the Commission had no such power. The only power given the Commission in this connection is that provided by section 9, chapter 323, Laws of 1920, to review the assessments, not of individuals, but “of the various classes of property on the roll or rolls in order to establish an equality assessment throughout the state.”
It is true that boards of supervisors have a limited power under section 4312, Code of 1906 (Hemingway’s Code, section 6946), to revise assessments that have been approved by the state tax commission, but that fact ■ will not Avarrant the court in holding that such provisions are *462subject to review by tbe state tax commission when tbe statute does not so provide.
Tbe trial of tbe cause on an agreed statement of facts was as much a trial on tbe merits as if it bad been on evidence introduced at tbe trial by tbe contending parties. Tbe fact that there was no real controversy between tbe board of supervisors and tbe appellee is not material. All tbe court below could do was to try tbe cause on the facts presented to it for that purpose.

Affirmed.